O’SCANNLAIN, Circuit Judge,
dissenting.
Following an accident that killed one of Stillwater Mining Company’s employees, an Administrative Law Judge (“ALJ”) assessed a fine against Stillwater for violating a federal regulation that prohibits the use of equipment beyond its design capacity. See Stillwater Mining Co. v. Secretary of Labor, 18 F.M.S.H.R.C. 1291, 1298 (1996). The majority holds that the ALJ’s conclusion is supported by substantial evidence; I respectfully disagree.
After Stillwater’s employees bring ore up to the surface, they load it into long chutes. Located at the bottom of each chute is a gate assembly through which the ore is funneled into railcars. On August 21, 1995, the gate assembly on one of Stillwater’s chutes collapsed, allowing ore to rush through the chute and to kill one of Stillwater’s workers. At the time of the accident, the chute had been in operation for five years, during which time over 200,000 tons of ore had been pulled through without incident.
Following the accident, Stillwater was charged with violating 30 C.F.R. § 57.14205, which provides that “Machinery, equipment, and tools shall not be used beyond the design capacity intended by the manufacturer, where such use may create a hazard to persons.” 30 C.F.R. § 57.14205. In determining that Stillwater had violated this regulation, the ALJ focused on eight one-inch diameter bolts that had been used to hold the collapsed gate assembly. See Stillwater Mining, 18 F.M.S.H.R.C. at 1296. Notably, the ALJ’s focus on the bolts, as opposed to other components of the chute or gate assembly, was prompted at least in part by the fact that the bolts are “the only component of the chute and gate assembly for which there is any evidence regarding the design capacity intended by the manufacturer.”1 Id. Finding that Stillwater had used the bolts beyond their design capacity, the ALJ concluded that Stillwater had violated 30 C.F.R. § 57.14205 and assessed a $1500 fine. Id. at 1298.
Contrary to what the majority opinion concludes, the record does not contain substantial evidence to support the ALJ’s finding that the bolts holding the gate assembly *1185were used beyond their design capacity. Expert testimony established that the bolts were designed to withstand 408,408 pounds. Id. at 1296-97. The Mine Safety and Health Administration (“MSHA”) failed to establish, however, what weight the bolts were actually subject to prior to the accident. Id. at 1297. Indeed, the ALJ found it “impossible to calculate the force applied to the bolts.” Id.
Despite being unable to determine the force to which the bolts were subjected, the ALJ held that Stillwater had used the bolts in violation of 30 C.F.R. § 57.14205. The bolts must have been used beyond their design capacity, the ALJ concluded, because the chute gate assembly failed. Id. at 1297-98. The ALJ explained: “Whatever load was applied to the bolts on August 21, 1995, had to have exceeded the design capacity of the bolts; otherwise the chute would not have failed and Mr. Goode might not be dead.”2 Id. (emphasis added).
In defending the ALJ’s decision, the majority incorrectly focuses upon the level of culpability required to prove violations of the Federal Mine Safety and Health Act (“FMSHA”). The majority contends that “the FMSHA imposes ‘a kind of strict liability on employers to ensure worker safety.’ ”3 Maj. Op. at 1184 (quoting Miller Mining Co. v. Federal Mine Safety & Health Review Comm’n, 713 F.2d 487, 491 (9th Cir.1983)). Applying this standard, the majority holds that the ALJ’s conclusion that Stillwater violated 30 C.F.R. § 57.14205 is supported by substantial evidence. See Maj. Op. at 1183— 1184.
However, even assuming arguendo that it were appropriate to impose strict liability for violations of the FMSHA, doing so would not help us to reach the majority’s conclusion. The federal regulation at issue does not prohibit fatal accidents; rather, it prohibits the use of equipment beyond its design capacity. See 30 C.F.R. § 57.14205. The majority bases its reasoning upon a flawed conception of strict liability. Strict liability means that the plaintiff need not show recklessness, negligence, or any other mental state, see Winter v. G.P. Putnam’s Sons, 938 F.2d 1033, 1035 (9th Cir.1991); it does mean that the plaintiff need not prove the elements of the underlying violation. Before we can hold Stillwater strictly liable for a violation of the regulation, we must decide whether a violation of that regulation occurred; that is, we must determine whether the bolts were used in excess of their design capacity. Apart from documenting the occurrence of the accident, the majority fails to point to any evidence of Stillwater’s illegal use of the bolts.
The majority contends that Stillwater’s argument — that the ALJ’s ruling is not supported by substantial evidence — “disintegrates with the allocation of the burdens of proof.”4 Maj. Op. at 1184 (quoting Miller Mining, 713 F.2d at 490). The majority maintains that, by demonstrating that an accident occurred, MSHA “carried its initial burden of establishing a prima facie case of violation,” thereby shifting the burden of proof to Stillwater. Id. Because Stillwater “offered no alternative explanation for the failure of the bolts or the gate assembly,” it “failed to carry its burden of demonstrating compliance with the safety regulation.” Id.
In support of its contention that the mere occurrence of an accident shifts the burden of *1186proof with respect to whether a violation of 30 C.F.R. § 57.14205 has occurred, the majority inappropriately relies on our decision in Miller Mining. See Majority Opinion at 1184 (citing Miller Mining, 713 F.2d at 490). In Miller Mining, a mine was evacuated after a fire broke out in the main mine tunnel. See Miller Mining, 713 F.2d at 488. Acting pursuant to 30 U.S.C. § 813(k), the MSHA issued an order requiring all personnel to be withdrawn from the mine and giving the MSHA control over recovery efforts. See id. After the MSHA faltered in its efforts to fix the mine’s ventilation fan (much to the dismay of local citizens), the mine was surreptitiously entered and the problem fixed. See id. at 489. We held that the MSHA’s “uneontradicted evidence that the mine had been entered, and the ventilation system altered,” was sufficient to establish “[a] prima facie case of violation.” See id. at 491.
Our decision in Miller Mining is not controlling here. In Miller Mining, evidence that a mine had been entered was used to shift the burden of proof with respect to the alleged violation of an order which made such entry illegal. See id. Applying Miller Mining, we might reasonably hold that evidence that an accident occurred shifts the burden of proof with respect to a hypothetical regulation that simply prohibited accidents. However, it is quite another thing to hold, as my colleagues do, that mere evidence of an accident shifts the burden of proof with respect to a regulation that prohibits equipment from being used beyond its design capacity.
Apart from documenting the accident, the MSHA has failed to offer sufficient evidence that the bolts supporting the gate assembly were used beyond their design capacity in violation of 30 C.F.R. § 57.14205. Therefore, I would reverse the imposition of a civil penalty against Stillwater.
I respectfully dissent.

. The ALJ also noted that the parties agreed that the "immediate cause” of the accident was “the failure of the bolts that held the chute gate assembly....” Stillwater Mining, 18 F.M.S.H.R.C. at 1294. Saying that "the failure of the bolts” holding the gate assembly was the "immediate cause” of the accident is analogous to saying that heart failure is the "immediate cause” of every human death.


. Besides Stillwater’s alleged use of the bolts beyond their design capacity, there are other possible explanations for the incident. For example, any component of the chute or gate assembly other than the bolts could have been defectively designed or defectively manufactured. Absent more compelling evidence of a violation of 30 C.F.R. § 57.14205, Stillwater should not be required to establish the validity of any such alternative explanation. See infra at 4063-65.


. In support of its position, the majority cites Miller Mining Co. v. Federal Mine Safety & Health Review Comm'n, 713 F.2d 487, 491 (9th Cir.1983). However, the passage from Miller Mining that the majority quotes for the proposition that the FMSHA imposes strict liability merely describes the Fifth Circuit's decision in Allied Products Co. v. Federal Mine Safety & Health Review Comm'n, 666 F.2d 890 (5th Cir.1982). The relevant passage from Miller Mining states: "Imposing a kind of strict liability on employers to ensure worker safety, the [Fifth Circuit] pointed out there are no exceptions for fault, only harsher penalties for willful violations.” Id. at 491.


.This allocation of burdens, according to the majority, "reflects]” the FMSHA's imposition of strict liability. Maj. Op. at 1184.